Case: 12-16149    Date Filed: 12/06/2013   Page: 1 of 6


                                                        [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        _______________________

                               No. 12-16149
                           Non-Argument Calendar
                         _______________________

                          Agency No. A095-709-781


BI YING LIAN,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         _______________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          _______________________

                              (December 6, 2013)

Before MARCUS, JORDAN, and DUBINA, Circuit Judges.

PER CURIAM:

     Bi Ying Lian, a native and citizen of China, petitions for review of an order

of the Board of Immigration Appeals denying her motion to reopen her removal
              Case: 12-16149     Date Filed: 12/06/2013   Page: 2 of 6


proceedings based on changed country conditions. More than four years after her

final order of removal, Ms. Lian filed a motion to reopen based on changed

country conditions. After converting to Christianity in 2011, she argued that she

could not return to China based on that country’s persecution of unregistered

Christian churches. The BIA declined to reopen her proceedings sua sponte and

determined that she failed to show changed country conditions sufficient to excuse

her untimely motion.

      On appeal, Ms. Lian acknowledges that “motion[s] to reopen [must] be filed

within 90 days of the date of entry of a final administrative order of removal.” 8

U.S.C. § 1229a(c)(7)(C)(i).     She, however, argues that the BIA should have

considered her untimely motion, which was filed more than four years after the

entry of her removal order, by exercising its sua sponte authority to reopen cases

under 8 C.F.R. § 1003.2(a). In the alternative, she argues that the BIA abused its

discretion in failing to consider her motion under the changed circumstances

exception, which provides that “[t]here is no time limit on the filing of a motion to

reopen” if the motion “is based on changed country conditions arising in the

country of nationality or the country to which removal has been ordered, if such

evidence is material and was not available and would not have been discovered or

presented at the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii).




                                         2
               Case: 12-16149     Date Filed: 12/06/2013    Page: 3 of 6


      After review of the administrative record and consideration of the parties’

briefs, we dismiss the petition in part and deny the petition in part.

                                           I

      Ms. Lian acknowledges that binding circuit precedent prohibits us from

reaching her challenge to the BIA’s refusal to reopen her proceedings sua sponte

under 8 C.F.R. § 1003.2(a). See Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1293

(11th Cir. 2008) (holding that this Court lacks jurisdiction to review decisions of

the BIA refusing to reopen immigration proceedings sua sponte). Nonetheless,

Ms. Lian urges us to overrule Lenis as “improperly reasoned in light of the

Supreme Court’s decision in Kucana [v. Holder, 558 U.S. 233 (2010)].” Br. of

Pet’r at 19. Yet she plainly admits, as she must, that “Kucana does not compel the

conclusion that Lenis . . . should be overruled.” Br. for Pet’r at 24. Indeed, not

only did the Supreme Court in Kucana address a different statute, 8 U.S.C. §

1252(a)(2)(B)(ii), than the one at issue here, but the Court also specifically

“express[ed] no opinion on whether federal courts may review the Board’s

decision not to reopen removal proceedings sua sponte.” Kucana, 558 U.S. at 251

n.18. Her admission is thus fatal to her argument on appeal. Because neither this

Court sitting en banc, nor the Supreme Court’s decision in Kucana, has overruled

Lenis, we are bound to follow its holding. See, e.g., United States v. Vega-Castillo,

540 F.3d 1235, 1236 (11th Cir. 2008). We therefore dismiss the portion of Ms.

                                           3
              Case: 12-16149     Date Filed: 12/06/2013   Page: 4 of 6


Lian’s petition challenging the BIA’s refusal to exercise its sua sponte authority to

reopen the removal proceedings for lack of subject-matter jurisdiction.

                                         II

      We review the denial of a motion to reopen for an abuse of discretion,

limiting our review to whether the BIA exercised its discretion in an arbitrary or

capricious manner. See Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). Ms. Lian bears a heavy burden under this standard, as motions to reopen

removal proceedings are particularly disfavored. Id.

      Ms. Lian has not carried her burden. Her principal argument is that the BIA

failed to address the “voluminous materials” she submitted showing that China’s

religious persecution of unregistered Christian churches and their members had

increased since her hearing in 2006. In concluding that Ms. Lian had not shown

changed country conditions, however, the BIA was not required to specifically

address each piece of evidence. See Seck v. U.S. Att’y Gen., 663 F.3d 1356, 1364

(11th Cir. 2011) (“Where the BIA has given reasoned consideration to the petition,

and made adequate findings, we will not require that it address specifically each

claim the petitioner made or each piece of evidence the petitioner presented.”)

(internal quotation marks omitted).     Nonetheless, the BIA must “consider the

issues raised and announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted.” Id. After a

                                         4
              Case: 12-16149     Date Filed: 12/06/2013     Page: 5 of 6


thorough review of the record, we find that the BIA has given reasoned

consideration to Ms. Lian’s petition and has made more than adequate findings to

support its determination that her petition was untimely.

      The BIA determined—after considering the State Department’s Country

Reports and International Religious Freedom Reports, the Congressional-

Executive Commission Annual Reports, and news articles submitted by Ms.

Lian—that Ms. Lian failed to show a change in country conditions since the time

of her original hearing in 2006. Specifically, the documents presented by Ms. Lian

showed that the Chinese government’s mistreatment of unregistered Christian

groups has been a longstanding problem, and the current restrictions on religious

groups have been a continuation of the same or similar conditions that existed at

the time of Ms. Lian’s hearing. For example, these documents indicated that, at

the time of Ms. Lian’s hearing in 2006, the Chinese government was already

subjecting unregistered churches and their members to threats, repression,

harassment, detention, and, at times, physical abuse. In addition, while the more

recent reports indicated that the Chinese government has continued to repress

unregistered religious groups, they also reported that the Chinese government has

started to allow increased freedom for some of these groups and their members.

For example, the documents showed that since 2005, the Chinese government has

publicly acknowledged that family and friends have the right to meet at home for

                                         5
                Case: 12-16149       Date Filed: 12/06/2013       Page: 6 of 6


worship, prayer, and Bible study without being registered with the government. In

light of this evidence, the BIA did not act arbitrarily or capriciously in concluding

that Ms. Lian had not shown changed country conditions.1

       Because the BIA did not abuse its discretion in denying Ms. Lian’s motion

to reopen, it is unnecessary for us to consider whether Ms. Lian established a

prima facie case for relief based on her religion. See Al Najjar v. Ashcroft, 257

F.3d 1262, 1302 (11th Cir. 2001) (“At a minimum, there are at least three

independent grounds upon which the Board may deny a motion to reopen: 1)

failure to establish a prima facie case; 2) failure to introduce evidence that was

material and previously unavailable; and 3) a determination that despite the alien’s

statutory eligibility for relief, he or she is not entitled to a favorable exercise of

discretion.”) (emphasis added).

                                              III

       Ms. Lian’s petition is dismissed insofar as it challenges the BIA’s refusal to

reopen the proceedings sua sponte, and denied insofar as it challenges the BIA’s

denial of the motion to reopen based on changed country conditions.

       PETITION DISMISSED IN PART AND DENIED IN PART.




1
 Ms. Lian’s conversion to Christianity in 2011does not factor into this analysis because changed
personal circumstances do not authorize the untimely filing of a motion to reopen. See Jiang,
568 F.3d at 1258.
                                               6